Citation Nr: 1512331	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-46 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from April 1980 to January 1981. 

This appeal to the Board of Veterans Appeals (Board) arises from a January 2009 rating action of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri, which denied a claim for service connection for schizophrenia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Pittsburg, Pennsylvania. 

The Veteran appealed, and in July 2014, the Board dismissed the claim. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's July 2014 decision.  In December 2014, the Court issued an Order vacating the July 2014 Board decision.  

In March 2014, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  In March 2011, the Veteran was afforded a hearing at the RO.  Transcripts of these proceedings have been included in the claims folder. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, other than schizophrenia and PTSD, that had its onset in service or within one year of separation, or that is otherwise related to his military service. 


CONCLUSION OF LAW

An acquired psychiatric disorder, other than schizophrenia and PTSD, was not incurred in or aggravated by service, and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder, other than schizophrenia, and PTSD, due to his service.  He essentially argues that he was treated for a psychosis within one year of separation from service, such that service connection is warranted as a presumptive condition under 38 C.F.R. §§ 3.307, 3.309.  Specifically, during his hearing, held in March 2011, he testified that he was diagnosed with severe bipolar/manic depressive disorder at The Guidance Center in August 1981.  However, he stated that those records have been destroyed.  During his hearing held in March 2014, he testified that about one month after separation from service he was treated by Dr. F. at the Bradford Psychiatric Treatment Center, which was called the Hampshire House at that time, for severe bipolar disorder with manic depression.  He testified that there had been a fire at the Hampshire House, and that some of their records had been destroyed, and that the records that were subsequently obtained from 1988 "had nothing to do with my records in '81."

As an initial matter, the Board notes that subsequent to the most recent supplemental statement of the case, dated in October 2012, additional medical evidence has been received.  However, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2014).  Accordingly, a remand is not warranted.  

In January 2009, the RO denied claims for service connection for schizophrenia, and PTSD.  

The Veteran appealed, and in July 2014, the Board dismissed the claim for "service connection for an acquired psychiatric disorder (other than PTSD)," and denied the claim for PTSD.  With regard to the issue of service connection for an acquired psychiatric disorder (other than PTSD), the Board stated that, "[I] n a statement, dated in March 2011, the Veteran's representative stated that the Veteran desired to withdraw his appeal with regard to the issue of entitlement to service connection for schizophrenia, and that he desired to continue with the other issues on appeal, to include the issue of entitlement to service connection for PTSD."  The Board stated that it had construed the representative's statement as a withdrawal of the issue of all acquired psychiatric disorders other than PTSD, "which he is assumed to have originally claimed."  Citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board therefore dismissed the issue of service connection for an acquired psychiatric disorder (other than PTSD).  Citing 38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  

A review of the Joint Motion shows that it was agreed that the Board's dismissal should have been limited to service connection for schizophrenia.  The Joint Motion further states that, to the extent that the Board's July 2014 decision denied claims of entitlement to service connection for PTSD, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to bilateral burn scars of the arms, and additional disability of the left eye, due to treatment by the Department of Veterans Affairs (VA), that these issues were abandoned.  The Board has therefore characterized the issue as stated on the cover page of this decision.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  Service connection may also be granted for psychoses, when manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment records do not show any relevant treatment, findings, or diagnoses.  A separation examination report is not of record.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1988 and 2012.  Reports from the Guidance Center (Dr. F), dated between 1988 and 1990, contain diagnoses of bipolar disorder.  VA and non-VA reports, dated between 2003 and 2012, contain diagnoses of schizophrenia, bipolar disorder, and schizoaffective disorder.  A VA progress note, dated in December 2003, shows that the Veteran received treatment for psychiatric symptoms, and that he reported that he first became ill in 1989.

A decision of the Social Security Administration (SSA), dated in June 2004, shows that the SSA determined that the Veteran was disabled as of July 2003, due to a spine disorder, radiculopathy, and paranoid schizophrenia. 

A VA PTSD disability benefits questionnaire (DBQ), dated in November 2011, shows that the examiner, a psychologist, indicated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was bipolar I affective disorder, chronic, moderate to severe, current hypomanic state.  The examiner recorded findings which show that all of the criterion for PTSD had not been met, and indicated that the Veteran does not meet the full criteria for PTSD.  The examiner stated that the Veteran had admitted pre- and post-military stressors/experiences, but that his bipolar diagnosis was solely responsible for his social and occupational impairment. 

A lay statement from J.A.W., received in December 2008, shows that he states that he has known the Veteran for many years, that the Veteran has had continuing psychological problems for many years.  The Veteran's behavior was described as erratic, withdrawn, and to include difficulty coping with what is expected of him.

As an initial matter, the Board has determined that the Veteran is not a credible historian.  At his March 2014 hearing, the Veteran testified that he was treated for psychiatric symptoms by Dr. F within a year of separation from service, but that these records were destroyed in a fire.  However, there is no record of such treatment.  The earliest records of psychiatric treatment, from the Guidance Center (by Dr. F) are dated between 1988 and 1990.  These records, as well as all subsequently-dated medical treatment records from all sources, do not contain any reference to any treatment for psychiatric symptoms prior to 1988.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  In an August 1990 report, Dr. F stated, "[The Veteran] was first examined by the undersigned psychiatric on 2/24/88."  No psychiatric treatment in 1981was reported in association with his July 2008 claim for service connection (VA Form 21-526), his June 2010 claim (VA Form 21-526) (in which he indicated that he had a mental disability beginning in 2003), or with his claim for disability benefits with the Social Security Administration.  In an "authorization and consent to release information," dated in about August 2010, he indicated that he was treated by Dr. F in July 1983.  A December 2004 VA progress note indicates that the Veteran had inquired about service connection for an acquired psychiatric disorder, "but he first became ill in 1989."  The inconsistencies in the Veteran's statements over time are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  The Board further notes that the Veteran filed his claim until 2008, about seven years following separation from service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  In addition, the Veteran is shown to have a long history of treatment for acquired psychiatric disorders that are accompanied by psychotic symptoms, and this is evidence that he is responding to internal stimuli.  He has also been shown to have a gambling disorder, and to have complained to health care professionals about his financial situation.  See e.g., February 2008 VA progress note; January 2009 report from The Guidance Center; Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

Given the foregoing, the Board finds the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board further finds that the claim must be denied.  The Veteran's service treatment records do not show any relevant treatment, findings, or diagnoses.  The earliest post-service evidence of an acquired psychiatric disorder is the February 1988 report from Dr. F/the Guidance Center.  This evidence therefore comes over seven years following separation from service.  There is no competent evidence to show that a psychosis was present within one year of separation from service, let alone that it was manifest to a compensable degree, and there is no competent evidence of record in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The issue on appeal is based on the contention an acquired psychiatric disorder, other than schizophrenia, and PTSD, has been caused by service, to include the assertion that service connection for a psychosis is warranted on a presumptive basis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not an acquired psychiatric disorder, other than schizophrenia, and PTSD, has been caused by service, to whether service connection for a psychosis is warranted on a presumptive basis, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection for the claimed condition is not warranted. 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that an acquired psychiatric disorder, other than schizophrenia, and PTSD, was caused by his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters, dated in November 2008 and August 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as October 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The Board has considered that the VCAA letters characterized the issue solely as one of service connection for schizophrenia, and that this claim (as opposed to the claim for acquired psychiatric disorders other than schizophrenia and PTSD), has been withdrawn.  However, the Board finds that any notice error did not affect the essential fairness of the adjudication, as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claim.  The Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as he has been afforded the opportunity to submit additional argument and evidence, which he has done.  He addressed the issue at a hearing in March 2014, at which time he discussed his history of treatment for what he identified as bipolar disorder.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed.  Id.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process. Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination.  Although an etiological opinion has not been obtained, the Veteran's service treatment reports do not show any relevant complaints, treatment, or findings.  The earliest medical evidence of psychiatric treatment is dated no earlier than February 1988, over seven years after separation from service, and there is no competent evidence to show that an acquired psychiatric disorder, other than schizophrenia, and PTSD, is related to service, or that a psychosis was in existence, or manifest to a compensable degree, within one year of separation from service.   Therefore, an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
 
In March 2014, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the March 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology and severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the Veteran.







ORDER

Service connection for an acquired psychiatric disorder, other than schizophrenia, and PTSD is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


